Title: To Benjamin Franklin from Landais, 14 June 1780
From: Landais, Pierre
To: Franklin, Benjamin


Please your Excellency
L’Orient 14 June 1780
I wrote a Letter of the 29th. May & Duplicates and have received no answer. I beg’d your Excellency would inform me by what authority, I was kept from my Ship, I inclosed a Copy of a Letter from the Secretary of the Honble. Navy board, at Philadelphia the purport of which was, to take in a few goods for his use as the Ship was ordered home by Congress; My Officers & Crew inform me they have also wrote to your Excellency beging that their Lawfull Commander might be restored to them again— As they knew of no other Commander but me; they inform me that no answer has come to their hands—
I have Sir, with the Advice of the Prinsiple americans, and the desire of my officers & Crew, taken the Command yesterday as my right, and am determined to keep her, & Carry her to america as required by Congress, in the Letter from the Secretary of the Honbl. Navy board that I inclosed to you, I therefore beg you will have the Officers and Crew paid their prize Money and send me your Dispatches that I may fulfill the orders of Congress— On my going on board My Officers and men Received me very Cheerfully and acknowledged me to be their Lawfull Commander and no other till they see a Resolve of Congress For another Captain. I am ready to sail whenever you will be pleased to pay the people and send me your Dispatches—
I am with the greatest Respect your Excellencys most obedt and very humble Servant
P: Landais
His Excellency Dr. B Franklin Minister plenipo to the United States at Passy Near Paris—
 
Addressed: His Excellency Dr. B. Franklin / Minister Plenipot: / To the united States / at Passy / near Paris / Chargé / recommandé
Endorsed: 34 / Letter from Capt. Landais June 14 80 That he is advis’d by the principal Americans. Will keep the Vessel & follow the Orders of the Secretary of the Navy Board.
